Title: To Benjamin Franklin from George Blackwell, 8 September 1779
From: Blackwell, George
To: Franklin, Benjamin


Hond. sir
L’Orient Septr., 8ht. 1779
The Hurry I was obliged to leave Virginia in preventd my Application to Congress for a letter of Marque for the Schooner Grand Tyger of Virginia which I now Command, my principal Owner Mr. Henry Armistead of Fredericksburg desird I Should apply on my Arrival heare to you for one which I request you will do me the favour to furnish me with as soon as you possibly can if requisite. Messrs. Gorlade & Moylan of this place will be guarantees for the faithfull performance of Any instructions contained therein and they will inform you that my Said Schooner is the built & property of America I Shall Sail in the Course of twelve days if you Should have Any Commands for America I Shall encharge my Self with their with pleasure,
I have the honour to be with Respect Hond. sir Your Most Obt. Humbl. Servt.
Geo. Blackwell
The Honorable Benj: Franklin Esqr.
